             Case 21-10747-JKS       Doc 3     Filed 04/25/21   Page 1 of 7




                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE


In re:                                           Chapter 11

SECURE HOME HOLDINGS LLC,                        Case No. 21-10745 (xxx)

             Debtor.

Employer’s Tax Identification No. XX-XXXXXXX


In re:                                           Chapter 11

ACA SECURITY SYSTEMS LP,                         Case No. 21-10746 (xxx)

             Debtor.

Employer’s Tax Identification No. XX-XXXXXXX


In re:                                           Chapter 11

ACA SECURITY SYSTEMS GP, LLC,                    Case No. 21-10747 (xxx)

             Debtor.

Employer’s Tax Identification No. XX-XXXXXXX


In re:                                           Chapter 11

HAWK CREATION, LLC,                              Case No. 21-10748 (xxx)

             Debtor.

Employer’s Tax Identification No. XX-XXXXXXX
                     Case 21-10747-JKS           Doc 3      Filed 04/25/21        Page 2 of 7




    In re:                                                      Chapter 11

    MY ALARM CENTER, LLC,                                       Case No. 21-10749 (xxx)

                     Debtor.

    Employer’s Tax Identification No. XX-XXXXXXX


                         DEBTORS’ MOTION FOR ENTRY OF AN ORDER
                    (I) DIRECTING JOINT ADMINISTRATION OF CASES AND
                    (II) WAIVING REQUIREMENTS OF BANKRUPTCY CODE
                  SECTION 342(c)(1) AND BANKRUPTCY RULES 1005 AND 2002(n)

             Secure Home Holdings LLC and certain of its affiliates, the debtors and debtors in

possession in the above-captioned cases (collectively, the “Debtors,” or the “Company”), hereby

move (this “Motion”) this Court for entry of an order, substantially in the form attached hereto as

Exhibit A (the “Proposed Order”), granting the relief described below. In support of this Motion,

the Debtors rely upon the Declaration of Amy V. Kothari in Support of Chapter 11 Petitions and

First Day Papers (the “First Day Declaration”), 1 and respectfully represent as follows:

                                            RELIEF REQUESTED

             1.     By this Motion, the Debtors respectfully request entry of an Order (a) directing the

joint administration of the Chapter 11 Cases (as defined below) for procedural purposes only, and

(b) waiving the requirement that notices provided in the Chapter 11 Cases strictly comply with

Rule 2002(n) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and section

342(c)(1) of title 11 of the United States Code (the “Bankruptcy Code”) and implementing a

simplified caption to be used in all case pleadings.




1
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the First Day
      Declaration.


                                                        -2-
                     Case 21-10747-JKS               Doc 3       Filed 04/25/21         Page 3 of 7




             2.     In furtherance of the foregoing, the Debtors request that the official caption to be

used by all parties in all papers in the jointly administered cases be as follows:

                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                           Chapter 11

    SECURE HOME HOLDINGS LLC, et al.,                                Case No. 21-10745 (xxx)

                      Debtors.1                                      (Jointly Administered)


1
      The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers,
      are as follows: Secure Home Holdings LLC (1583); ACA Security Systems GP, LLC (5674); ACA Security
      Systems LP (3613); Hawk Creation, LLC (3525); and My Alarm Center, LLC (0273). The address of the Debtors’
      corporate headquarters is 3803 West Chester Pike, Suite 100, Newtown Square, Pennsylvania 19073.

             3.     In addition, the Debtors request that the Court make a docket entry on the docket

of each of the Chapter 11 Cases (except that of Secure Home Holdings LLC) substantially as

follows:

             An order has been entered in accordance with Rule 1015(b) of the Federal Rules of
             Bankruptcy Procedure directing joint administration for procedural purposes only
             of the chapter 11 cases of: Secure Home Holdings LLC, Case No. 21-10745 ( );
             ACA Security Systems LP, Case No. 21-10746 ( ); ACA Security Systems GP,
             LLC, Case No. 21-10747 ( ); Hawk Creation, LLC, Case No. 21-10748 ( );
             and My Alarm Center, LLC, Case No. 21-10749 ( ). The docket for Secure
             Home Holdings LLC, Case. No. 21-10745 (      ), should be consulted for all matters
             affecting these cases.

                                          JURISDICTION AND VENUE

             4.     This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C. §

157(b). Venue of these cases and this Motion in this district is proper under 28 U.S.C. §§ 1408

and 1409.




                                                            -3-
                    Case 21-10747-JKS         Doc 3    Filed 04/25/21      Page 4 of 7




          5.       The legal predicates for the relief requested herein are sections 105(a) and 342(c)(1)

of the Bankruptcy Code, Bankruptcy Rules 1005, 1015(b), and 2002(n), and Rules 1015-1 and

9013-1(m) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”).

          6.       Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final

judgment or order with respect to this Motion if it is determined that this Court would lack Article

III jurisdiction to enter such final order or judgment absent the consent of the parties.

                                            BACKGROUND

          7.       On the date hereof (the “Petition Date”) each Debtor commenced a case by filing

a petition for relief under chapter 11 of the Bankruptcy Code (collectively, the “Chapter 11

Cases”).

          8.       The Debtors continue to operate their businesses and manage their properties as

debtors and debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

          9.       To date, the Office of the United States Trustee for the District of Delaware (the

“U.S. Trustee”) has not appointed a creditors’ committee in the Chapter 11 Cases, nor has any

trustee or examiner been appointed therein.

          10.      The Debtors are a national provider of technologically advanced security solutions,

including residential and commercial security systems, home automation systems, smoke and

carbon monoxide detectors, and other security solutions in communities throughout the United

States.        The Debtors’ security solutions include, among others, home security equipment

installation, monitoring and support services, “smart” home applications, alarm equipment and

support services (smoke, fire, carbon monoxide, flood and intrusion), monitoring services, and

premier home security, guard patrols and guard response services. The Debtors’ family of security




                                                    -4-
                Case 21-10747-JKS           Doc 3     Filed 04/25/21      Page 5 of 7




solution brands include such well-known national and regional brands as My Alarm Center™,

Alarm Monitoring Service of Atlanta, Hawk Security Services, ACS Security and LivSecure™.

        11.     Additional factual background regarding the Company’s business operations,

corporate and capital structures, and restructuring efforts are described in greater detail in the First

Day Declaration, which is incorporated in this Motion by reference.

          BASIS FOR RELIEF REQUESTED AND APPLICABLE AUTHORITY

        12.     If two or more petitions are pending in the same court by or against a debtor and an

affiliate, the court may order the joint administration of the estates of the debtor and such affiliates.

Fed. R. Bankr. P. 1015(b). Local Rule 1015-1 provides that an order of joint administration may

be entered, without notice and an opportunity for hearing, upon the filing of a motion for joint

administration pursuant to Bankruptcy Rule 1015, supported by an affidavit, which establishes that

the joint administration of two or more cases pending in this Court is warranted and will ease the

administrative burden for the Court and the parties. Del. Bankr. L.R. 1015-1.

        13.     As set forth in the First Day Declaration, each of the Debtors are “affiliates” of each

other as that term is defined in section 101(2) of the Bankruptcy Code and as used in Bankruptcy

Rule 1015(b). Thus, joint administration of the Debtors’ Chapter 11 Cases is appropriate under

Bankruptcy Rule 1015(b) and Local Rule 1015-1.

        14.     The joint administration of the Chapter 11 Cases will promote efficiency by

permitting the Clerk of the Court to use a single, general docket for the cases and to combine notice

to creditors and other parties-in-interest of the Debtors’ respective estates. The Debtors anticipate

that almost all of the papers, hearings, and orders in the Chapter 11 Cases will relate to all of the

Debtors. Moreover, the use of the simplified caption set forth above will eliminate cumbersome

and confusing procedures and ensure a uniformity of pleading identification.




                                                  -5-
                  Case 21-10747-JKS               Doc 3      Filed 04/25/21         Page 6 of 7




        15.      The rights of the respective creditors and stakeholders of each of the Debtors will

not be adversely affected by joint administration of these cases because the relief sought is purely

procedural and will not affect parties’ substantive rights.

        16.      Courts in this district have routinely granted the same or similar relief as requested

in this Motion to chapter 11 debtors. See, e.g., In re the Hertz Corp., No. 20-11218 (MFW) (Bankr.

D. Del. May 27, 2020); In re Quorum Health Corp., No. 20-10766 (KBO) (Bankr. D. Del. Apr. 8,

2020); In re Melinta Therapeutics, Inc., No. 19-12748 (LSS) (Bankr. D. Del. Dec. 30, 2019); In

re Imerys Talc Am., Inc., No. 19-10289 (LSS) (Bankr. D. Del. Feb. 14, 2019); In re Maremont

Corp., No. 19-10118 (KJC) (Bankr. D. Del. Jan. 23, 2019); In re Claire’s Inc., No. 18-10583

(MFW) (Bankr. D. Del. Mar. 20, 2018); In re Aerogroup Int’l, Inc., No. 17-11962 (KJC) (Bankr.

D. Del. Sept. 18, 2017); In re True Religion Apparel, Inc., No. 17-11460 (CSS) (Bankr. D. Del.

July 6, 2017); In re TK Holdings Inc., No. 17-11375 (BLS) (Bankr. D. Del. June 27, 2017). 2

                                                     NOTICE

        17.      Notice of this Motion will be given to: (a) the Office of the United States Trustee

for the District of Delaware; (b) the Internal Revenue Service; (c) the Securities and Exchange

Commission; (d) the parties included on the Debtors’ consolidated list of their thirty (30) largest

unsecured creditors; (e) the Office of the United States Attorney for the District of Delaware; (f)

counsel to the proposed DIP Lender; and (g) the Banks (collectively, the “Notice Parties”). As

this Motion is seeking “first day” relief, notice of this Motion and any order entered in connection

with the Motion will be served on all parties as required by Local Rule 9013-1(m). Due to the

urgency of the circumstances surrounding this Motion and the nature of the relief in it, the Debtors

respectfully submit that no further notice of this Motion is required.


2
    Because of the voluminous nature of the orders cited herein, they are not attached to this Motion, but are available
    upon request


                                                         -6-
                Case 21-10747-JKS           Doc 3   Filed 04/25/21    Page 7 of 7




                                     NO PRIOR REQUEST

       18.     No previous request for the relief sought herein has been made to this Court or any

other court.

                                            CONCLUSION

       WHEREFORE, the Debtors respectfully request that this Court enter the Proposed Order,

substantially in the form annexed hereto, granting the relief requested herein and such other and

further relief as may be just and proper.

Dated: April 25, 2021
       Wilmington, Delaware                    CHIPMAN BROWN CICERO & COLE, LLP


                                                  /s/ Mark D. Olivere
                                               William E. Chipman, Jr. (No. 3818)
                                               Robert A. Weber (No. 4083)
                                               Mark D. Olivere (No. 4291)
                                               Hercules Plaza
                                               1313 North Market Street, Suite 5400
                                               Wilmington, Delaware 19801
                                               Telephone:     (302) 295-0191
                                               Email:         chipman@chipmanbrown.com
                                                              weber@chipmanbrown.com
                                                              olivere@chipmanbrown.com

                                                      —and—

                                               SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                               Van C. Durrer, II (I.D. No. 3827)
                                               Destiny N. Almogue (pro hac vice admission pending)
                                               300 South Grand Avenue, Suite 3400
                                               Los Angeles, California 90071-3144
                                               Telephone:    (213) 687-5000
                                               Email:        Van.Durrer@skadden.com
                                                             Destiny.Almogue@skadden.com

                                               Proposed Counsel for the Debtors and
                                               Debtors-in-Possession




                                                -7-
